Bonner, Associate Justice.
The facts upon which this suit is based fully appeared in the preceding case of R. N. Read et al. v. M. A. R. Allen et al., decided at the present term.
In the present suit Mrs. Jeffus, joined with her husband, Caleb Jeffus, being in possession of the land claimed by her, sought by injunction to restrain, as to this land, the execution of the writ of possession ordered in the original suit of Walker v. Read et al., to which Mrs. Jeffus was not a party, in so far as it was sought thereby to give to Mrs. Walker the exclusive possession of this land. Mrs. Jeffus further sought in this suit to contest the title of Mrs. Allen to an undivided one-half of the land.
On the trial below the demurrer of Mrs. Walker and Mrs. Allen to the petition was sustained, the injunction dissolved and the petition dismissed; and the court, on the pleadings and evidence of Mrs. Walker and Mrs. Allen in reconvention, rendered judgment against the husband, Caleb Jeffus, and the sureties on his injunction bond, for the sum of $125, as damages for rents and profits, and for all costs of suit, and awarded an alias writ of possession. From that judgment this appeal is prosecuted.
Under , the decision in the above case of Read et al. v. *198Allen et al., neither the title nor possession of Mrs. Jeffus to the land claimed by her was affected by the judgment in the original suit in favor of Mrs. Walker, either as against Mrs. Walker or Mrs. Allen; and the court below erred in the judgment deciding otherwise, for which that judgment is reversed and the cause remanded.
Reversed and remanded.